Appeal from a judgment of the County Court of Clinton County (McGill, J), rendered June 26, 2012, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fourth degree (two counts).
In satisfaction of a four-count indictment, defendant pleaded guilty to two counts of criminal sale of a controlled substance in the fourth degree and waived his right to appeal. He was sentenced as a second felony offender in accordance with the plea agreement to concurrent prison terms of seven years followed by two years of postrelease supervision. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant upon the ground that there are no *1018nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Accordingly, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Stein, J.E, McCarthy, Garry and Egan Jr., JJ, concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.